 


114 HR 1437 IH: Coquille Forest Fairness Act
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1437 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Coquille Restoration Act to clarify certain provisions relating to the management of the Coquille Forest. 
 
 
1.Short titleThis Act may be cited as the Coquille Forest Fairness Act. 2.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended— 
(1)by striking paragraph (5) and inserting the following:  (5)Management (A)In generalSubject to subparagraph (B), the Secretary, acting through the Assistant Secretary for Indian Affairs, shall manage the Coquille Forest in accordance with the laws pertaining to the management of Indian trust land.  
(B)Administration 
(i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory restrictions on export to foreign nations that apply to unprocessed logs harvested from Federal land.  (ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this subsection shall be advertised, offered, and awarded according to competitive bidding practices, with sales being awarded to the highest responsible bidder.; 
(2)by striking paragraph (9); and (3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.   
 
